Citation Nr: 0609047	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-39 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection for 
bilateral hearing loss and tinnitus. 


FINDINGS OF FACT

1.  The veteran's high frequency sensorineural hearing loss 
in his right ear existed prior to service and was not 
aggravated in service.  The veteran's current hearing loss in 
his right ear is not related to service or any aspect 
thereof, including noise exposure.

2.  The veteran's high frequency sensorineural hearing loss 
in his left ear is not related to service or any aspect 
thereof, including noise exposure.

3.  The veteran's current tinnitus was manifested many years 
after service and is not related to service or any aspect 
thereof. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus disability was not incurred in or aggravated 
during active service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant' s behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in October 2003; a 
rating decision in January 2004; and a statement of the case 
in September 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of those claims by the RO subsequent to receipt 
of the required notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Thus, VA has satisfied its duty to notify 
the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  VA obtained an 
examination that included a review of the entire claims file.  
The appellant referred to the absence of a listing of 
specific assignments during active service so that a combat 
status analysis could be done.  However, the veteran's lay 
evidence was sufficient.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection requires: (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Every veteran will be considered to have been in a sound 
condition when enrolled for service, except for defects noted 
at entrance into service or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and was not aggravated by service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting 
condition will be aggravated by service if there is an 
increase in disability during service.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a).
 
For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of those frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.
 
Where the regulatory threshold requirements for hearing 
disability are not met until several years after separation 
from service, the record must include evidence of exposure to 
disease or injury in service that would adversely affect the 
auditory system and post-service test results that meet 
criteria of 38 C.F.R. § 3.385.  Rating authorities must 
consider whether there is a medically sound basis to 
attribute the post-service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

In March 1966, the veteran's hearing was evaluated using the 
"whisper test."  No hearing loss was noted.  However, in 
October 1967, prior to starting active service, the veteran 
received another examination that included a quantitative 
audiometric test.  The results showed a loss of 45 decibels 
at 4000 Hz and 80 decibels at 6000 Hz in the right ear.  The 
examiner noted the veteran had high frequency hearing loss in 
his right ear and normal hearing in the left ear.  Since 
right ear hearing loss was noted at entry into service, the 
presumption of soundness does not apply.  Therefore, high 
frequency hearing loss in the right ear existed prior to 
service.  38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. 
§§ 3.6, 3.304(b).
The veteran stated that he had received treatment for his 
ears while stationed in the Republic of Vietnam with a 
specific unit from May 1968 to May 1969.  On one occasion in 
April 1969, the veteran received treatment for bilateral 
otitis media. There were no notations regarding tinnitus.  In 
his separation physical examination in August 1970, the 
veteran reported that he had trouble with his ears in Vietnam 
and occasionally since then.  The examiner noted that the 
single episode was resolved with irrigation and drops.  In 
addition, an audiometric test showed a hearing loss of 50 
decibels at 4000 Hz and 50 decibels at 6000 Hz in the right 
ear only.  Since there was no increase in disability, no 
presumption of aggravation applies.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Therefore, preexisting high frequency 
hearing loss in the right ear was not aggravated by service 
and there was no evidence of hearing loss in the left ear or 
tinnitus in service.  

The veteran submitted private medical records that showed a 
complaint of tinnitus in December 1991, a diagnosis of 
hearing loss and tinnitus in January 1992, and the results of 
eight private audiometric tests from January 1996 to October 
2002.

In December 2003, VA conducted an audiometric test that 
showed hearing loss of 
85 decibels at 3000 Hz and 95 decibels at 4000 Hz in the 
right ear and a loss of 
85 decibels at 3000 Hz and 90 decibels at 4000 Hz in the left 
ear.  The examiner diagnosed severe to profound hearing loss 
in the right ear and severe hearing loss in the left ear.  
The examiner also noted the veteran's report of constant 
tinnitus in both ears.  Therefore, the veteran currently has 
bilateral hearing loss and tinnitus disabilities. 

The December 2003 VA examiner reviewed the history and 
results of all examinations.  Comparing the service entrance 
and separation examinations, the examiner noted only a 5 
decibel decrease in hearing sensitivity at 4000 Hz and an 
improvement in sensitivity at 6000 Hz in the right ear over 
the period of service.  Both examinations showed hearing in 
the left ear was within normal limits.  He concluded that 
hearing loss in the right ear was not aggravated in service 
and that there was no evidence of hearing loss in the left 
ear.  The examiner also noted that the most recent post-
service examination showed a significant change for each ear 
since separation.  He diagnosed severe to profound hearing 
loss in the right ear and severe hearing loss in the left 
ear.  He concluded that the veteran's hearing loss was not 
due to military service, but more than likely due to exposure 
to high levels of noise in civilian employment, recreational 
activities, or the effects of presbycusis.  The examiner also 
concluded that it is "...not at least as likely as not that 
tinnitus is related to military noise exposure."  The record 
contains no other medical evidence of the nexus between the 
veteran's hearing disabilities and military service. 

Therefore, the Board finds that service connection for 
bilateral hearing loss and tinnitus is not warranted because 
medical evidence fails to show a connection between the 
disabilities and military service.  Since the preponderance 
of the evidence is against the veteran's claim, the "benefit-
of-the-doubt" rule is not for application, and the claim for 
service connection for tinnitus must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


